Case 2:18-cv-05248-JMA-GRB Document 11 Filed 04/10/19 Page 1 of 1 PageID #: 37




          CIVIL CAUSE FOR STATUS CONFERENCE (TEL)

BEFORE: JOAN M. AZRACK, U.S.D.J.
DATE: 4/10/2019      TIME: 4:30 PM                            TIME IN COURT: 10 min.

CASE:          Robinson v. State University of New York et. al.
               2:18-cv-05248-JMA-GRB
                                                                                    FILED
APPEARANCES:           For Plaintiff: Stewart Karlin                                CLERK
                                                                          4/10/2019 4:41 pm
                       For Defendant: Susan Tokarski
                                                                            U.S. DISTRICT COURT
FTR:                                                                   EASTERN DISTRICT OF NEW YORK
                                                                            LONG ISLAND OFFICE
☒       Case called.
☒       Counsel present for all sides.
☐       Briefing schedule set.
                 Moving papers served by:
                 Response:
                 Reply:
                 • Moving party is responsible for filing the fully briefed motion on ECF and
                     providing courtesy copies to Chambers.
☐       Case to be referred to the Magistrate Judge for
☐       Jury selection and trial scheduled for
☐       A telephone conference is scheduled for . Counsel for the plaintiff shall initiate the call
        and contact Chambers at 631-712-5600 when all parties are on the line.
☒       Other: [10] Motion to withdraw as attorney is granted. The case is stayed for 30 days to
        allow the plaintiff to retain counsel or to advise the Court if he will proceed pro se. The
        Clerk of the Court is directed to mail a copy of this order to the plaintiff at the address
        listed in the motion to withdraw.
